      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 1 of 29




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

______________________________________
                                            :
RICHARD R. REILLY, as Administrator
of the Estate of Veronique Aundrea Henry,   :
Deceased,                                       C.A. No. 1:18-cv-1803-YK
                                            :
     Plaintiff,                                  Honorable Yvette Kane
                                            :
        v.
                                            :   JURY TRIAL DEMANDED
YORK COUNTY
      and                                   :
BOARD OF INSPECTORS OF
THE YORK COUNTY PRISON                      :
      and
WARDEN MARY SABOL                           :
      and
CORRECTIONAL OFFICER                        :
LYNETTE MOORE
      and                                   :
CORRECTIONAL OFFICER
MARIA STREMMEL                              :
      and
PRIMECARE MEDICAL, INC.                     :
      and
SONYA FREY, LPN                             :
      and
AMANDA SPAHR, MA                            :
      and
JOHN DOES I - V,                            :

     Defendants.                       :
______________________________________

                   SECOND AMENDED COMPLAINT
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 2 of 29




      Plaintiff Richard R. Reilly, as Administrator of the Estate of Veronique

Aundrea Henry, deceased (“plaintiff”), by and through his attorneys, Joshua A.

Anstine, Esquire and the Law Offices of Dale E. Anstine, P.C., and Leticia Chavez-

Freed, Esq., of The Chavez-Freed Law Office, hereby asserts the following

Complaint against defendants, York County, the Board of Inspectors of the York

County Prison, Warden Mary Sabol, Correctional Officer Lynette Moore,

Correctional Officer Maria Stremmel, (collectively “correctional officer

defendants”), and PrimeCare Medical Inc., Sonya Frey, LPN, and Amanda Spahr,

MA, (collectively “medical defendants”), and John Does I-V (all defendants

collectively “defendants”) as follows:

                                         Parties

1.    Plaintiff Richard R. Reilly is the Administrator of the Estate of Veronique

      Aundrea Henry, deceased (“Ms. Henry”). Ms. Henry was at all material

      times a resident of York County, Pennsylvania.

2.    Defendant York County is a Municipality of the Commonwealth of

      Pennsylvania and is an incorporated county within the Commonwealth of

      Pennsylvania with a population of approximately 440,000 residents, thereby

      making it a County of the Third Class pursuant to 16 P.S. § 210. Defendant

      York County has direct oversight responsibility for York County Prison

      pursuant to the organizational chart of York County promulgated in Chapter



                                            2
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 3 of 29




     73 of the York County Ordinances. See Exhibit B, filed herewith.

3.   Defendant Board of Inspectors of the York County Prison (“York County

     Prison Board” or “Prison Board”) was established pursuant to 61 Pa. C.S. §

     1731 for the purpose of “provid[ing] for the safekeeping, discipline, and

     employment of inmates and the government and management of the

     correctional institution.” Id.

4.   At all times relevant hereto, York County and/or the Prison Board employed

     Warden Mary Sabol, Correctional Officer (CO) Lynette Moore and

     Correctional Officer (CO) Maria Stremmel.

5.   Defendant Warden Mary Sabol (“defendant Sabol”) was at all times relevant

     to this action an agent of York County and/or the Prison Board.

6.   Defendant CO Lynette Moore (“defendant Moore”) was at all times relevant

     to this action an agent of York County and/or the Prison Board and a

     correctional officer at YCP. She is being sued in her individual capacity as

     an officer of YCP and York County and/or the Prison Board.

7.   Defendant CO Maria Stremmel (“defendant Stremmel”) was at all times

     relevant to this action an agent of York County and/or the Prison Board and a

     correctional officer at YCP. She is being sued in her individual capacity as

     an officer of YCP and York County.

8.   Defendant PrimeCare Medical Inc. (“defendant PrimeCare”) is a for-profit

     Pennsylvania corporation with its principal place of business located at 3940

                                        3
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 4 of 29




      Locust Lane, Harrisburg, PA. At all times relevant hereto, PrimeCare was

      the contracted agent of YCP and York County and/or the Prison Board, and

      was responsible for providing staff and overseeing medical treatment to

      inmates at YCP. At all times material hereto, PrimeCare acted and failed to

      act by, through and on behalf of its duly authorized agents, ostensible agents,

      servants and employees, including, but not limited to Sonya Frey, LPN, and

      Amanda Spahr, MA.

9.    Defendant Sonya Frey, LPN (“defendant Frey”) was at all times relevant to

      this action a duly licensed practicing nurse at YCP in York, PA.

11.   At all times material hereto, defendant Frey was a treating nurse acting

      individually and/or as an agent, ostensible agent, servant and/or employee of

      York County and/or the Prison Board and PrimeCare.

12.   Defendant Amanda Spahr, MA (“defendant Spahr”) was at all times relevant

      to this action a medical assistant practicing at YCP in York, PA.

13.   At all times material hereto, defendant Spahr was a treating medical assistant

      acting individually and/or as an agent, ostensible agent, servant and/or

      employee of York County and/or the Prison Board and PrimeCare.

14.   Defendants John Does I-V are medical providers practicing at YCP in York,

      PA and/or correctional officers or other prison personnel at YCP.

15.   At all material times, defendants, York County and/or the Prison Board were

      charged with the responsibility of providing adequate medical care and to and

                                         4
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 5 of 29




      protecting the pretrial detainees/inmates housed at YCP, including Ms. Henry,

      and delegated that constitutional duty to defendants, the Prison Board,

      PrimeCare and/or Warden Mary Sabol, as well as their employees.


                                    Jurisdiction

16.   This action is brought pursuant to 42 United States Code Section 1983.

      Jurisdiction is based upon 28 United States Code 1331, 1341 (1), (3) and (4),

      and 1343(a)(3), and 1343(a)(4). Plaintiff further invokes the supplemental

      jurisdiction under 28 United States Code Section 1376(a) to hear and decide

      claims under state law.

                                       Facts


17.   On September 14, 2016, at approximately 10:30 p.m., Ms. Henry was

      admitted to YCP following an arrest for serious crimes, including double

      homicide.

18.   As part of YCP's admission process, YCP and/or PrimeCare staff conduct

      Intake of all prisoners when they are admitted.

19.   During Intake, YCP and/or PrimeCare staff gather basic information from

      prisoners, including the prisoner's medical history.

20.   A prisoner's medical information includes the prisoner's mental health

      history, as well as an assessment of the prisoner's current mental health

      status and suicide risk.

                                          5
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 6 of 29




21.   Defendant Spahr conducted the Ms. Henry's Intake which, among other

      things, consisted of asking Ms. Henry various medical and mental health

      questions and then entering her answers in a computer program.

22.   Defendants Stremmel and Moore were present during Ms. Henry's

      admission process and were immediately concerned that she was at risk for

      suicide.

23.   Defendants Stremmel and Moore knew Ms. Henry from her prior

      incarcerations; Defendant Stremmel, in particular, immediately detected a

      "red flag" in that Ms. Henry's personality, affect, and conversation were out

      of character and somber.

24.   Defendant Moore noted that on this occasion Ms. Henry appeared to be

      acting very solemn and differently, in a manner that made defendant Moore

      concerned Ms. Henry might hurt herself.

25.   Defendant Moore also believed that the homicide charges against Ms. Henry

      alone were a sufficient reason for placing Ms. Henry on suicide watch.

26.   YCP's training materials provide that prisoners' highest risk for suicide is the

      first two days after admission.

27.   Ms. Henry's prison records from her previous incarcerations documented

      that she had an existing mental health condition and that she had been on

      medication for mental health issues, including depression.

28.   Ms. Henry's prison records from her previous incarcerations indicated that

                                          6
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 7 of 29




      on prior occasions, she has asked to speak with a psychiatrist or other mental

      health medical provider and that she has contemplated suicide.

29.   Based on their observation of Ms. Henry, defendant Moore, defendant

      Stremmel, and/or other John Doe correctional officers moved Ms. Henry to

      the medical holding tank, where they could watch her, pending an

      assessment of her risk for suicide.

30.   The known concern that Ms. Henry would commit suicide was so great that

      defendant Moore, in consultation with defendant Stremmel and/or other

      John Doe correctional officers, called the YCP medical staff and requested

      that a nurse speak with Ms. Henry to evaluate her for suicide precautions.

31.   Mental health staff are not physically on the premises at YCP seven days a

      week, 24 hours a day; mental health clinicians are only at YCP during day

      hours.

32.   When Ms. Henry was admitted, no mental health professional was

      physically present at YCP.

33.   On September 14, 2016, defendant Frey, an LPN, was the second shift

      "charge nurse" on duty. As the charge nurse, defendant Frey was responsible

      for the medical emergencies.

34.   By 11:15 p.m., defendant Frey's shift was coming to an end and she was

      being replaced by the third shift charge nurse.

35.   As a courtesy to the third shift charge nurse, defendant Frey responded to the

                                            7
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 8 of 29




      request by defendants Stremmel and Moore for a medical professional to

      assess Ms. Henry.

36.   Defendant Frey was not qualified to conduct a mental health assessment or

      determine whether Ms. Henry was a suicide risk.

37.   Unlike defendants Stremmel and Moore, defendant Frey was unfamiliar with

      Ms. Henry.

38.   In the presence of defendants' Stremmel and Moore, Defendant Frey met

      Ms. Henry in the medical holding tank and began asking her a series of

      boilerplate questions, such as whether she wanted to harm herself, etc.

39.   All defendants knew that Ms. Henry had been admitted to YCP on serious

      charges, including double homicide, and was therefore facing possible

      incarceration for a substantial period of time, to include a potential life

      sentence.

40.   Ms. Henry told defendant Stremmel and/or others that she had a husband

      and two children and that her husband was very physically and mentally

      abusive to her.

36.   Ms. Henry stated to one or more defendants that she took Paxil for anxiety

      before being admitted to YCP.

37.   Defendant Moore and defendant Stremmel told defendant Frey that they

      believed Ms. Henry should be on suicide watch because they were

      concerned that she would attempt to commit suicide.

                                          8
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 9 of 29




38.   After questioning Ms. Henry, defendant Frey concluded that Ms. Henry was

      not at risk for suicide, did not require any suicide precautions, and could be

      housed in general population.

39.   When defendants Stremmel and Moore voiced their disagreement,

      defendant Frey advised them that they could express their concerns to the

      YCP Captain on duty because he could override defendant Frey's

      determination.

40.   Defendants Stremmel and Moore took their concern to the Captain -- upon

      information and belief, being either Captain Daniel Strebig or Captain Adam

      Ogle.

41.   The Captain was unpersuaded by Defendants Stremmel's and Moore's plea;

      he saw no reason to disagree with defendant Frey's conclusions.

42.   Defendant Frey told defendant Spahr to continue the Intake process; she also

      told defendant Spahr about defendants Stremmel and Moore's concerns and

      that she (Frey) disagreed with them, concluding that Ms. Henry was not a

      suicide risk.

43.   Defendant Frey also told defendant Spahr to continue with the Intake

      process and, unless there was a "red flag" during Spahr's questioning of Ms.

      Henry, defendant Spahr should verify in the computer program that Ms.

      Henry was not at risk for suicide.

44.   None of the defendants placed Ms. Henry on suicide watch or had Ms.

                                           9
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 10 of 29




      Henry evaluated by a psychiatric specialist or other mental health provider.

45.   PrimeCare knew that neither defendant Frey nor defendant Spahr was

      qualified to perform a mental health or suicide assessment

46.   On September 14, 2015 at approximately 11:50 p.m., defendant Spahr

      conducted the standard intake medical screen for Ms. Henry, asking her the

      prompted questions from the computer program.

47.   Defendant Spahr noted that Ms. Henry’s prior incarcerations included

      problems related to “psychological/mental health segregation psychological/

      medication-assessment substance abuse.”

48.   Ms. Henry told defendant Spahr that she had experienced a significant loss

      within the last six months (e.g. loss of job, loss of relationship, death of

      close family member).

49.   Ms. Henry told defendant Spahr that she was very worried about major

      problems other than her legal situation (e.g. financial or family problems, a

      medical condition, fear of losing job).

50.   Ms. Henry told defendant Spahr that she has a mental health treatment

      history as well as a history of drug or alcohol abuse.

51.   Ms. Henry told defendant Spahr that she was addicted to several medications

      including Xanax and Percocet. Opiate withdrawal was identified as a one of

      Ms. Henry’s problems at the time of the medical screen.

52.   Ms. Henry told defendant Spahr she felt she needed to see a mental health

                                          10
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 11 of 29




      provider.

53.   Ms. Henry told defendant Spahr that she suffered a head injury in a motor

      vehicle accident earlier that day.

54.   Upon information and belief, defendant Spahr knew that defendants Moore

      and Stremmel believed Ms. Henry was going to commit suicide and did not

      document this as part of the medical screen.

55.   Defendant Spahr had the authority to put Ms. Henry on suicide watch if the

      suicide screening during Intake showed that Ms. Henry was at high risk.

56.   According to PrimeCare's policy, an arrest for a "high profile" crime is

      alone sufficient to place a prisoner on suicide watch.

57.   Ordinarily, the crimes with which Ms. Henry was charged, which included

      double homicide, would automatically place Ms. Henry at high risk for

      suicide and alert all correctional officer defendants and medical defendants

      that she should be placed on suicide watch.

58.   On the other hand, Paul Jackson Henry III, Ms. Henry's husband, was

      charged with the same double homicide and related charges. He was

      admitted to YCP but, unlike Ms. Henry, was immediately placed on suicide

      watch.

59.   Paul Jackson Henry III was ultimately convicted on the double homicide

      charges and is serving a life sentence

60.   Despite numerous signs that Ms. Henry had a particular vulnerability to

                                           11
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 12 of 29




      suicide, and knowledge of that vulnerability, no defendant placed Ms. Henry

      on suicide watch, no defendant took steps to make sure Ms. Henry was seen

      by a mental health professional and no defendant took any steps to make

      sure Ms. Henry was subject to appropriate restrictions or observation to

      prevent her from harming herself.

61.   Ms. Henry was transferred to cell #4B on September 15, 2016 at

      approximately 12:14 a.m.

62.   Sometime after 7:00 a.m., Ms. Henry left her cell for the shower where she

      rinsed and dried her hair.

63.   Around 9:20 a.m., she left her cell for the medicine line. She asked the

      administering nurse for withdrawal medicine but she was never given it.

64.   At approximately 10:11 a.m. on September 15, 2016, Ms. Henry was found

      hanging in her cell from a white bed sheet that was tied to a bar on a

      window. She was pronounced dead that same day.

65.   Upon information and belief, prior suicide victims at YCP -- especially

      females -- have hung themselves from the bars on their cell window, in the

      same way as Ms. Henry.

66.   Prior to Ms. Henry’s suicide, the YCP was plagued with instances where

      sufficient precautions were not taken to prevent inmates from taking their

      own lives.

67.   Despite having notice that the window bars were an easy and accessible tool

                                          12
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 13 of 29




      for committing suicide, YCP and/or the Prison Board and/or Defendant

      Sabol never made design changes or otherwise remediated the danger that

      the window bars presented to those at risk for suicide.

68.   According to published accounts of the YCP suicide prevention problems,

      inmate Michael Lowery hung himself in a staff bathroom in 2009, detainee

      Tiombe Carlos took her own life in 2013 and two female inmates – Megal

      Fritz and Mary Knight – committed suicide within a four-day period in

      2014. See the December 17, 2016 article published by the York Daily

      Record attached as Exhibit A.

69.   Upon information and belief, PrimeCare was responsible for providing

      medical care, including suicide precautions, at the time of the YCP suicides

      referred to in the preceding paragraphs. Moreover, PrimeCare has failed to

      provide adequate suicide precautions and training in countless instances of

      inmate suicide in prisons where PrimeCare operates throughout the

      Commonwealth of Pennsylvania and nationally.

70.   The fact that Ms. Henry was particularly vulnerable to suicide constitutes a

      serious medical need.

71.   The failure of York County and/or the Prison Board and the correctional

      officer defendants to ensure that proper medical treatment and attention was

      provided to Ms. Henry and that she was properly monitored despite knowing

      that suicide was a serious risk under the circumstances resulted in Ms.

                                         13
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 14 of 29




      Henry’s death.

72.   At no time did any of the defendants, or any other employees of defendants

      York County and/or the Prison Board or PrimeCare, take steps to ensure that

      Ms. Henry was placed on a suicide watch.

73.   The correctional officer defendants, PrimeCare and the medical defendants

      were on notice of Ms. Henry’s need for immediate medical attention and,

      with deliberate indifference, failed to take steps to ensure that she received

      the necessary care and treatment with a psychiatric specialist or other mental

      health provider.

74.   The correctional officer defendants, PrimeCare and the medical defendants

      were on notice of Ms. Henry’s need for observation while in her cell and,

      with deliberate indifference, failed to take steps to ensure that she received

      the necessary observation.

75.   In light of their knowledge and/or observation of Ms. Henry’s condition and

      the need for immediate treatment with a psychiatric specialist or other

      mental health provider, and in accordance with generally accepted standards

      of medical care, all medical defendants should have taken steps to ensure

      that Ms. Henry receive the necessary care and attention with a psychiatric

      specialist or other mental health provider.

76.   In light of their knowledge and/or observation of Ms. Henry’s condition and

      the need for immediate treatment with a psychiatric specialist or other

                                         14
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 15 of 29




      mental health provider, and in accordance with generally accepted standards

      of medical care, all medical defendants should have taken steps to ensure

      that Ms. Henry was placed under observation upon her admission to YCP,

      until she was evaluated by a psychiatric specialist or other mental health

      provider.

77.   In light of their knowledge and/or observation of Ms. Henry’s condition, the

      need for immediate treatment with a psychiatric specialist or other mental

      health provider, and the risk of suicide associated therewith, and in

      accordance with generally accepted standards, York County and/or the

      Prison Board and the correctional officer defendants should have taken steps

      to ensure that Ms. Henry was placed on a suicide watch and that she receive

      the necessary care and attention with a psychiatric specialist or other mental

      health provider.

78.   At all times relevant to this Complaint, defendants York County and/or the

      Prison Board, PrimeCare, Sabol and John Doe defendants, with deliberate

      indifference, failed to develop and implement policies, practices, and

      procedures to ensure that Ms. Henry would receive proper follow-up care,

      psychiatric intervention and be placed on suicide watch.

79.   The harms suffered by Ms. Henry are the direct and proximate result of the

      policy, practice, and custom of defendants York County and/or the Prison

      Board, PrimeCare, Sabol and John Doe defendants of refusing or delaying

                                         15
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 16 of 29




      inmates’ necessary treatment with medical specialists, or otherwise

      interfering with such treatment and the placement of inmates on suicide

      watch.

80.   Defendants York County and/or the Prison Board, PrimeCare, Sabol and/or

      John Doe defendants failed to take steps to ensure that information regarding

      inmates such as Ms. Henry – including but not limited to the inmates’

      reports of injuries, the results of examinations and tests, and the diagnoses of

      disorders – were promptly communicated to the inmates’ other medical and

      mental health providers working in YCP as well as correctional officers and

      administrators so that medical services and placement on suicide watch were

      coordinated in such a way as to have avoided the harm sustained by Ms.

      Henry.

81.   At all times relevant to this Complaint, all defendants were deliberately

      indifferent to the serious medical needs of Ms. Henry.

82.   At all times relevant to the Complaint, all defendants were state actors acting

      under the color of state law and the conduct of all defendants, their agents,

      servants and/or employees, was intentional, willful, reckless, and grossly

      negligent with respect to Ms. Henry’s rights under federal and state law.

83.   Ms. Henry’s death was a direct and proximate result of defendants’ conduct.

84.   Without any regard for Ms. Henry’s safety, defendants ignored Ms. Henry’s

      medical condition and denied her medical treatment that she desperately

                                         16
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 17 of 29




      needed.

85.   Without any regard for Ms. Henry’s safety, defendants ignored Ms. Henry’s

      medical condition and failed to place her on a suicide watch despite knowing

      that there was a strong likelihood she would commit suicide.

86.   Defendants failed to protect Ms. Henry and knowingly failed to provide her

      with medical treatment that she desperately needed.

87.   As a direct and proximate result of the defendants’ actions, Ms. Henry was

      deprived of rights, privileges and immunities under the Fourth, Fifth, Eight

      and Fourteenth Amendments to the United States Constitution and in

      particular the right to be free from cruel and unusual punishment, the right to

      be provided proper and adequate medical treatment and the right to due

      process of law.

                                  COUNT ONE
      Plaintiff v. Correctional Officer Defendants and Medical Defendants
                          Federal Constitutional Claims


88.   Plaintiff hereby incorporates the foregoing paragraphs as if fully stated

      herein.

89.   The correctional officer defendants and medical defendants acted under

      color of state law, as provided in 42 U.S.C. §1983.

90.   The correctional officer defendants and medical defendants, as well as John

      Does I-V, were deliberately indifferent to Ms. Henry’s serious medical needs

                                         17
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 18 of 29




      and thereby violated Ms. Henry’s right to be free from cruel and unusual

      punishment under the Eighth Amendment to the United States Constitution

      and/or Ms. Henry’s right to substantive due process of law under the

      Fourteenth Amendment to the United States Constitution.

91.   As alleged above, the correctional officer defendants and the medical

      defendants knew that Ms. Henry was particularly vulnerable to suicide and

      that there was a strong likelihood that she would attempt suicide, and

      notwithstanding the knowledge of a significant risk to Ms. Henry’s health

      and safety, they were deliberately indifferent by failing to take any action or

      precaution to prevent Ms. Henry from hanging herself, such as placing her

      on suicide watch or providing her adequate psychiatric care and treatment.

92.   The risk of suicide attempt by Ms. Henry was obvious and/or known to

      defendants.

93.   The correctional officer defendants and the medical defendants intentionally

      and/or with deliberate indifference ignored this risk and allowed, facilitated,

      and/or enabled Ms. Henry to hang herself.

94.   The omissions and failures committed by the correctional officer defendants

      and the medical defendants regarding Ms. Henry's mental health needs were

      outrageous and shock the conscience.

95.   Ms. Henry’s death was a direct result of the actions and inactions of these

      defendants.

                                         18
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 19 of 29




                                  COUNT TWO
        Plaintiff v. Defendants York County and/or the Prison Board,
                             PrimeCare and Sabol
                         Federal Constitutional Claims
89.   Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth

      herein.

90.   As a direct and proximate result of all defendants’ conduct, committed

      under color of state law, and the deliberate indifference of defendants York

      County and/or the Prison Board, PrimeCare, Sabol and John Doe defendants

      to Ms. Henry’s serious medical needs, Ms. Henry was denied the right to be

      free from cruel and unusual punishment under the Eighth Amendment to the

      United States Constitution and/or to substantive due process of law under the

      Fourteenth Amendment to the United States Constitution.

91.   As a result, Ms. Henry suffered serious harm and loss of life in violation of

      her rights under the laws and Constitution of the United States, in particular

      the Eighth and Fourteenth Amendments, and 42 U.S.C. §1983.

91.   The violations of Ms. Henry’s constitutional rights, Ms. Henry’s damages,

      and the conduct of the individual defendants were directly and proximately

      caused by the deliberate indifference of York County and/or the Prison

      Board, PrimeCare, Sabol and John Doe defendants to the need for training,

      supervision, investigation, monitoring, or discipline with respect to the

      provision of specialized medical care to inmates.


                                         19
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 20 of 29




92.   York County and/or the Prison Board have a constitutional duty to provide

      adequate mental health care to prisoners.

93.   PrimeCare has a constitutional duty and/or contractual obligation to provide

      mental health services to YCP prisoners.

94.   Notwithstanding their obligation, York County and/or the Prison Board and

      PrimeCare have failed prisoners, including Ms. Henry, in the provision of

      mental health services.

95.   The failure of York County and/or the Prison Board and PrimeCare to

      provide mental health services has been repeated over and over again as

      evidenced by the alarming number of suicides at YCP.

96.   The failure of York County and/or the Prison Board and PrimeCare to

      provide mental health services is borne out by their 900+ occasions of

      suicide concerns in 2014.

97.   With the dismal and tragic record of suicide and suicide concerns at YCP,

      neither York County nor the Prison Board nor PrimeCare provided for a

      mental health care professional to be physically present at YCP, 24 hours a

      day, 7 days a week.

98.   According to PrimeCare's CEO, the fact that no mental health professional is

      on site at YCP after hours is "appropriate."

99.   Being in the business of housing prisoners, York County and/or the Prison

      Board and PrimeCare know that arrests are made at any hour and,

                                         20
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 21 of 29




       consequently, prisoners enter YCP at all hours of the day and night.

100.   Being in the incarceration business, York County and/or the Prison Board

       and PrimeCare know or should know that it is not unusual for prisoners to

       enter YCP with serious mental health issues, including homicidal and

       suicidal tendencies.

101. York County and/or the Prison Board and PrimeCare know that prisoners are

       at the highest risk of suicide during the two days following their admission

       to prison.

102. York County and/or the Prison Board and PrimeCare utilizes a computer

       program during Intake to screen and rate prisoners at risk for suicide, said

       computer program being inflexible and altogether lacking in a

       contemporaneous and independent assessment by a trained mental health

       professional.

103.   The same computer program cannot assess the truth or falsity of the answers

       provided by prisoners.

104.   The answers entered into the computer program lock; the computer program

       does not allow the user to go back and amend or correct previous answers.

105. Notwithstanding the tragic and dismal record of suicides and suicide

       concerns at YCP, PrimeCare's CEO insists that there are "multiple forms of

       intake to capture inconsistencies."

106. York County and/or the Prison Board and PrimeCare know or should know

                                             21
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 22 of 29




       that a medical assistant, like defendant Spahr, has limited medical

       knowledge and skill and is unqualified to make decisions or diagnoses

       regarding prisoners' mental health.

107.   York County and/or the Prison Board and PrimeCare know or should know

       that a medical assistant is unqualified to identify a "red flag" that would

       typically alert a mental health professional that a prisoner was suicidal. Yet,

       York County and/or the Prison Board and PrimeCare had a procedure that

       placed defendant Spahr in that precise circumstance.

108. York County and/or the Prison Board, PrimeCare, Sabol and John Doe

       defendants have adopted and maintained for many years a recognized and

       accepted policy, custom, and practice of condoning and/or the acquiescence

       of the deliberate indifference to serious medical needs of inmates, and

       subjecting them to the same type of treatment to which Plaintiff was

       subjected, which policy violates the Eighth and Fourteenth Amendments of

       the Constitution of the United States, the laws of the United States and of the

       Commonwealth of Pennsylvania, in violation of 42 U.S.C. § 1983.

109. The aforementioned unconstitutional policy, custom and practice includes

       failing to provide adequate policies and procedures for identifying persons who

       are high suicide risks, and failing to have adequate policies and procedures for

       addressing persons who are suicidal, such as placing them on suicide watch

       and providing them with adequate psychiatric medical care.

                                           22
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 23 of 29




110. The aforementioned unconstitutional policy, custom and practice includes

       knowingly and intentionally allowing low level medical personnel to provide

       care and treatment, including but not limited to mental health assessments,

       which they are not qualified to provide.

111. The aforementioned unconstitutional policy, custom and practice includes

       knowingly and intentionally violating regulations set forth by the Pennsylvania

       Department of State regarding the permitted treatments rendered by and

       supervision of medical assistants, LPNs and RNs.

112. The aforementioned unconstitutional policy, custom and practice is based on

       defendants’ desire to save money by not providing the required medical care

       and treatment and also a systemic belief that prisoners are manipulative and

       their psychiatric needs, even if suicidal, does not deserve medical care and

       treatment.

113.   York County and/or the Prison Board, PrimeCare, Sabol, and/or John Doe

       defendants have adopted and maintained for many years a recognized and

       accepted policy, custom, and practice of failing to adequately train prison

       and medical staff employees regarding the warning signs of potential

       suicides, and failing to adequately train them regarding the necessary

       precautions to avoid suicides, and of failing to discipline employees who

       allow suicides to occur on their watch.

114. York County and/or the Prison Board, PrimeCare, Sabol, and/or John Doe

                                           23
       Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 24 of 29




      defendants, have been deliberately indifferent and act with reckless disregard

      of the right of inmates at YCP to be provided with essential medical care,

      which deliberate indifference and reckless disregard violated Ms. Henry’s

      rights under the Eighth and Fourteenth Amendments of the Constitution of the

      United States, the laws of the United States and of the Commonwealth of

      Pennsylvania. See 42 U.S.C. § 1983.

115. Prior to September 14, 2016, York County and/or the Prison Board,

      PrimeCare, Sabol, and/or John Doe defendants, knew or should have known

      of the above described policy and that it deliberately, knowingly, and/or

      negligently failed to take measures to stop or limit the policy, including, inter

      alia, providing proper training, supervision, and control of the officers, agents,

      and/or employees of YCP and/or PrimeCare.

116. PrimeCare's CEO concedes that "the additional steps that could have changed

      the outcome" in this case "are virtually limitless."

117. Despite the limitless additional steps that were available, York County and/or

      the Prison Board, Prime Care, Sabol and or John Doe defendants, failed to do

      so and proximately caused Ms. Henry's death.

118. The omissions and failures committed by York County and/or the Prison

      Board, Prime Care, Sabol and or John Doe defendants regarding Ms. Henry's

      mental health needs were outrageous and shock the conscience.

119. By failing to take action to stop or limit the policy and/or by remaining

                                           24
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 25 of 29




      deliberately indifferent to the systematic abuses which occurred in accordance

      with and as a direct and proximate result of the policy, York County and/or the

      Prison Board, PrimeCare, Sabol, and/or John Doe defendants, condoned,

      acquiesced in, participated in, and perpetrated the policy in violation of Ms.

      Henry’s rights under the Eighth and Fourteenth Amendments of the

      Constitution of the United States, the Constitution of the Commonwealth of

      Pennsylvania, the Laws of the United States and of the Commonwealth of

      Pennsylvania. See 42 U.S.C. § 1983.

120. The violations of Ms. Henry’s constitutional rights were directly and

      proximately caused by the encouragement, tolerance, ratification of, and/or

      deliberate indifference of York County and/or the Prison Board, PrimeCare,

      Sabol, and/or John Doe defendants to, policies, practices, and/or customs of

      refusing, delaying, failing to coordinate, or otherwise interfering with

      inmates’ necessary treatment with mental health professionals.

121. The violations committed by York County and/or the Prison Board, Prime

      Care, Sabol, and/or John Doe defendants involved, among other things, their

      failure to develop and implement policies, practices and procedures that

      would ensure that inmates receive proper mental health care from certified

      mental health professionals and that suicidal inmates are placed on suicide

      watch.

122. Ms. Henry’s death was a direct result of the actions and inactions of these

                                          25
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 26 of 29




      defendants.

                                 COUNT THREE
   Plaintiff v. Medical Defendants, PrimeCare and York County and/or the
                                 Prison Board
                         State Law Negligence Claims

122. Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth

      herein.

123. The medical defendants had a duty to comply with generally accepted

      medical standards of care in their treatment of Ms. Henry.

124. The medical defendants violated their duty of care to Ms. Henry.

125. The medical defendants’ acts and omissions constitute willful misconduct

      and/or gross negligence.

126. The medical defendants’ violations of their duty of care to Ms. Henry was a

      direct and proximate cause and a substantial factor in bringing about Ms.

      Henry’s damages outlined above, and, as a result, the medical defendants are

      liable to plaintiff.

127. The medical defendants' acts and omissions were outrageous and shock the

      conscience.

128. As the individual medical defendants were acting as agents, servants, and/or

      employees of York County and/or the Prison Board and/or PrimeCare, and

      were acting within the scope and course of their employment, and under the

      direct control and supervision of York County and/or the Prison Board and/

                                         26
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 27 of 29




      or PrimeCare, York County and PrimeCare are liable to plaintiff on the basis

      of respondeat superior liability.

                                 COUNT FOUR
                              Plaintiff v. Defendants
                                 Wrongful Death

129. Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth

      herein.

130. As a result of the aforesaid negligent acts and/or omissions of defendants

      resulting in Ms. Henry’s death, Ms. Henry’s survivors have suffered

      damages for pecuniary loss including but not limited to the following:

                   a. funeral, burial and estate administrative expenses;

                   b. medical expenses; and

                   c. such other pecuniary losses recoverable under
                      the Wrongful Death Act and applicable
                      Pennsylvania law.

131. As a result of the aforesaid negligent acts and/or omissions of defendants

      resulting in Ms. Henry’s death, Ms. Henry’s survivors have suffered, and

      will continue to suffer for an indefinite time in the future, and claim

      damages for losses including but not limited to the following:

                   a. loss of the pecuniary value of the services,
                      society, comfort, companionship, maintenance,
                      guidance, tutelage, moral upbringing, support,
                      protection and enjoyment which decedent
                      would have provided for the remainder of
                      decedent's natural life; and

                                          27
      Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 28 of 29




                   b. such other pecuniary contributions the survivors
                      could have expected to receive from the decedent
                      and were caused to lose as a direct and proximate
                      result of defendants negligence and carelessness; and
                   c. such other losses recoverable under applicable
                      Pennsylvania law.


132. On behalf of the Wrongful Death beneficiaries, the Administrator claim

      damages for the monetary support the decedent would have provided to the

      beneficiaries during her lifetime.

                                  COUNT FIVE
                              Plaintiff v. Defendants
                                 Survival Action

133. Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth

      herein.

134. Plaintiff claims damages for Ms. Henry's pain and mental suffering prior to

      her death, and the loss of earning capacity suffered by Ms. Henry from the

      time of her injury until such time as she probably would have lived had she

      not died as a result of the defendants’ negligence as described above.

133. Plaintiff brings this action on behalf of the Estate of Veronique Aundrea

      Henry, deceased, pursuant to the Pennsylvania Survival Act, 42 Pa.C.S.A.

      §8302 and claims all damages encompassed thereby on behalf of said Estate.

                             REQUESTED RELIEF

      Wherefore, Plaintiff respectfully requests:
      1. Compensatory damages;

                                           28
     Case 1:18-cv-01803-MCC Document 76 Filed 12/16/20 Page 29 of 29




     2. Punitive damages against the individual correctional officer defendants,
        individual medical defendants, York County and/or the Prison Board and
        PrimeCare Medical, Inc.;

     3. Reasonable attorneys’ fees and costs;

     4. Such other and further relief as may appear just and appropriate.

     5. Plaintiff hereby demands a jury trial as to each count and each defendant.

                                      /s/ Leticia C. Chavez-Freed
                                     Leticia Concepcion Chavez-Freed
                                     THE CHAVEZ-FREED LAW OFFICE
                                     2600 N. 3rd Street
                                     Harrisburg, PA 17110
                                     (717) 893-5698
                                     Counsel for Plaintiff Richard Reilly,
                                     Administrator of Estate of Veronique Henry

Dated: December    , 2020




                                       29
